

117 S1344 IS: Pullman National Historical Park Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1344IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Pullman National Monument in the State of Illinois as the Pullman National Historical Park, and for other purposes.1.Short titleThis Act may be cited as the Pullman National Historical Park Act.2.DefinitionsIn this Act:(1)Historical parkThe term historical park means the Pullman National Historical Park.(2)MapThe term map means the map entitled Pullman National Historical Park, Chicago, Illinois, Boundary, numbered ____, and dated _____.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Redesignation of Pullman National Monument(a)In generalThe Pullman National Monument, established by Proclamation Number 9233, dated February 19, 2015, is redesignated as the Pullman National Historical Park..(b)Availability of fundsAny funds available for purposes of the Pullman National Monument shall be available for purposes of the historical park.(c)ReferencesAny references in a law, regulation, document, record, map, or other paper of the United States to the Pullman National Monument shall be considered to be a reference to the historical park.(d)ProclamationProclamation Number 9233, dated February 19, 2015, shall have no force or effect.4.PurposesThe purposes of the historical park are to preserve, protect, and interpret Pullman’s nationally significant cultural and historical resources associated with—(1)the Nation’s labor history and creation of a national Labor Day holiday;(2)the first planned industrial community in the United States;(3)the architecture and landscape design of the planned community;(4)the pivotal role of the Pullman porter in the rise of the African-American middle class; and(5)the entirety of history, culture, and historic figures embodied in Presidential Proclamation Number 9233.5.AdministrationThe Secretary shall administer the land within the boundary of the historical park in accordance with—(1)this Act; and(2)the laws generally applicable to units of the National Park System, including—(A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code; and(B)chapter 3201 of title 54, United States Code.6.Cooperative agreementsTo further the purposes of this subsection and notwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into cooperative agreements with the State, other public and non-profit entities, and other interested parties—(1)to support collaborative interpretive and educational programs at non-Federal historic properties within the boundaries of the historical park; and(2)to identify, interpret, and provide assistance for the preservation of non-Federal land within the boundaries of the historical park and at sites in close proximity to the historical park, but located outside the boundaries of the historical park, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices; and7.Use of funds The Secretary may use appropriated funds to mark, interpret, improve, restore, and provide technical assistance with respect to the preservation and interpretation of the properties. Any payment made by the Secretary under this clause shall be subject to an agreement that the conversion, use, or disposal of the project for purposes that are inconsistent with the purposes of this subsection, as determined by the Secretary, shall result in a right of the United States to reimbursement of the greater of—(1)the amount provided by the Secretary to the project; or(2)an amount equal to the increase in the value of the project that is attributable to the funds, as determined by the Secretary at the time of the conversion, use, or disposal. Any cooperative agreement entered into under this subparagraph shall provide for reasonable public access to the resources covered by the cooperative agreement.8.Acquisition of landThe Secretary may acquire for inclusion in the historical park any land (including interests in land), buildings, or structures owned by the State, or any other political, private, or nonprofit entity by donation, transfer, exchange, or purchase from a willing seller.9.Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary shall complete a general management plan for the historical park.